Westoott, J.,
delivered the following concurring opinion:
I fully concur in the decision of the court upon the points of practice presented by the record. I concur also in the judgment pronounced, but I express no opinion upon any other question raised by the record, except the question *569-whether there has been any breach of the condition of the bond in this case. It appears from the plea that the bond -was given under the statute of Dec. 13, 1861, and by reference to this statute we find the condition to be, to produce the property levied upon twelve months after peace was made between the'Confederate States and the United States.
It is contended that the language of the statute, and of the bond, should be held to mean “ twelve months after the termination of hostilities between the Confederate States and the United States,” and that the failure to deliver at that time constituted a breach The case of Tucker vs. Maxwell, 11 Mass. K143, is cited by the appellee as authority to justify such an interpretation. In that case, the owner of a vessel bound on a voyage had drawn an order in plaintiff’s favor, payable on the vessel’s return, in part payment for the cargo, and the plaintiff had given a receipt in full for the goods sold. It was held, that while upon the order itself no action could be maintained against the drawer except upon the return of the vessel from the voyage, yet that he could recover upon the original demand, as the giving of the receipt was not, in that case, a release, unless there was proof that the plaintiff was to depend, at all events, for payment of the sum on the vessel’s return.
This ease is, therefore, rather against the position taken by the appellee, the court holding that so far as the order was concerned there could be no recurrence to the drawer except upon the terms of the draft itself, that is, on the return of the vessel from the voyage, and to apply the principle to the case under consideration, there could be no breach of the condition of the bond except upon a failure to produce the property levied upon, in the event stated, which never had happened, and consequently there has never been any breach.
The effect of a somewhat similar instrument was stated in the case of Palmer vs. Pratt, 9 Eng. Com. Law, 374. In *570this ease a bill was drawn payable thirty days after the arrival of the ship Paragon at Calcutta, and the court say, “ In the record it appears it was only payable at thirty days after the arrival of the ship Paragon, so that if the ship did not arrive the hill would never be paid.”
In Thorington vs. Smyth, lately decided in the Supreme Court of the United States, Chief Justice Chase, in delivering the opinion of the court, incidentally considered, the nature of a somewhat similar instrument. In speaking of Confederate notes he says, in substance, that there could he no payers except in the event of a successful revolution, as upon their face they were made payable only after the ratification of a treaty of peace between the Confederate States and the United States of America. Row, upon the face of this bond there could never be a breach of its condition except in the event of success upon the part of the Confederate States, and a peace made and proclaimed between them and the United States. We are asked to hold that a breach occurs upon the happening of precisely the reverse event, viz: a failure of the Confederate States and the overthrow of its forces. We know of no principle of law which authorizes a court to construe a statute in the light of events happening subsequent to its enactment. The conceived evil, which the statute proposed to remedy, was a sale of property under legal process during war. That such was its purpose is admitted.
The Legislature might readily have enacted a statute framed in such language as to provide for the contingency of failure, or affected by feelings which would not tolerate the idea of failure, and looking only to the event of success, the language of the act .could certainly limit the obligation of the sureties to that event alone.
If the Legislature has neglected to provide for the contingency of failure, aiid expressly required the production of the property only in the event of success, how can we extend the obligation ?
*571If the Legislature, in providing a remedy for the conceived evil, expressly omits to provide for one of two contingencies, how can we construe the act to embrace both ? I conceive that such a contingency as failure, at the time of the passage of the act, was not contemplated by the Legislature, nor is it probable that any of the parties to the bond indulged such an idea at that time.
I know- of no authority, nor any principle of law, which would justify us in enlarging the obligation of the sureties upon this bond to the extent desired by the appellee, and I think the judgment of the Circuit Court should be reversed for this reason.